



Exhibit 10.9.4


AMENDMENT TO THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION
PLAN, EFFECTIVE NOVEMBER 19, 2011

--------------------------------------------------------------------------------

RESOLUTION OF
THE EXECUTIVE VICE PRESIDENT, GLOBAL HUMAN RESOURCES
OF MARRIOTT INTERNATIONAL, INC.


WHEREAS, Marriott International, Inc. (“Marriott”) maintains the Marriott
International, Inc. Executive Deferred Compensation Plan (the “Plan”); and


WHEREAS, under Section 7.3 of the Plan, the Board of Directors (“Board”) of
Marriott may amend the Plan from time to time; and


WHEREAS, on August 6, 2009, the Board authorized the Executive Vice President,
Global Human Resources to amend the Plan as he deems necessary or advisable,
provided that no such amendment materially increases the cost to Marriott of
maintaining the Plan;


WHEREAS, Marriott will spin off its time share business in a special dividend of
its subsidiary Marriott Vacations Worldwide Corporation (“MVWC”), to occur on
November 21, 2011, subject to regulatory approvals and other conditions (the
“Distribution”);


WHEREAS, in anticipation of the Distribution, on August 22, 2011, the Executive
Vice President, Global Human Resources adopted a resolution amending the Plan to
add Article VIII regarding the administration of its timeshare business
employees’ Plan accounts in connection with and following the Distribution; and


WHEREAS, the Executive Vice President, Global Human Resources now finds it
advisable and appropriate to further amend the Plan to more precisely reflect
the date on which new Article VIII shall become effective.


NOW THEREFORE, BE IT HEREBY


RESOLVED that, Article VIII of the Plan shall be replaced as of the date hereof
to read as follows:


ARTICLE VIII


The following shall apply on and after 12:01 A.M., Saturday, November 19, 2011
(the “Article VIII Effective Date”):


1)
The definition of “Company” under Section 1.5 of the Plan includes Marriott
Vacations Worldwide Corporation and its subsidiaries (determined in a manner
consistent with the definition of “Subsidiary” under Section 1.27) (together,
“MVWC”), except for purposes of defining “Administrator” under Section 1.2 and
“HR Officer” under Section 1.16; prescribing who has the authority to appoint
the Administrator under Section 5.1; and defining who has the right to amend or
terminate the Plan under section 7.3.

1)
The definition of “Year of Service” under Section 1.29 includes periods of
continuous service with MVWC on and after the Distribution Date.








--------------------------------------------------------------------------------





2)
On and after the Article VIII Effective Date, Participants employed by MVWC
shall not be eligible to make new Elections to defer compensation under Section
2.2; to make new elections with respect to the timing of distributions of
Deferred Compensation under Section 4.1; or, except as provided under item 4
below, to be credited with discretionary Company Accruals under Section 3.2.



3)
Participants employed by MVWC after the Article VIII Effective Date shall be
eligible to be credited with discretionary Company Accruals with respect to the
2011 Election Year, if any, without regard to the last-day employment
requirement under Section 3.2(c).



* * * *






By:    
____________________________________        ______________________
David A. Rodriguez                        Date
Executive Vice President, Global Human Resources


MARRIOTT INTERNATIONAL, INC.







